Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,495,476 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The currently examined application is directed to an augmented reality navigation system, an associated method, and a non-transitory computer readable medium for carrying out the steps recited in the method.  The ‘476B1 patent is also directed to an augmented reality navigation system, an associated method, and a non-transitory computer readable medium for carrying out the steps recited in the method.  
The reference claims and the examined application claims include the following common features: “generating a guidance indicator corresponding to a guidance route; obtaining an image of the guidance route including an object, generating a segmentation image based on the image, the segmentation image having first pixels 
It would have been obvious to modify the navigation system, the method, and the non-transitory computer readable medium with the features as recited in the ‘476 patent to achieve the navigation system, method, and the non-transitory computer readable medium as recited in the current examined application.
The subject matter claimed in the currently examined application would have been obvious in view of the subject matter claimed in the cited patent.
For at least the reasons set forth above, the examined application claims 1-20 would have been obvious over the reference claims 1-20 of the cited patent.
Examiner’s Comment regarding another Cited References in PTO-892
The US patent No. US 2012/0226437 A1 (Li reference) discloses a navigation device with augmented reality navigation functionality.  The Li’s navigation device include a display, a recording medium, a navigation camera, a GPS, and a processor.  The processor is operable to generate a navigation route to a destination based upon the current position obtained by the GPS.  Based on the traffic image received from the navigation camera, the processor adjusts a display scale and a display position of the navigation route, superimposes the navigation route on the display position of the traffic 
The US patent application publication No. US 2013/0194110 A1 (Kim reference) discloses an augmented reality head-up display apparatus.  However, in Kim, the capturing unit, which includes a camera, captures face images of the driver, and outputs a plurality of captured face images.  Kim does not disclose or even suggest the features of “obtaining an image of the guidance route including an object.”  
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TUAN C TO/Primary Examiner, Art Unit 3667